993 F.2d 1538
2 A.D. Cases 1136
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy NORRIS, Plaintiff-Appellant,v.ST. JOSEPH'S HOSPITAL, Defendant-Appellee.
No. 93-1031.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Catherine C. Blake, Magistrate Judge.  (CA-91-1754-CV)
Dorothy Norris, Appellant Pro Se.
Craig Forrest Ballew, Jane Laura Fineblum, Smith, Somerville & Case, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Dorothy Norris appeals from the magistrate judge's order* granting summary judgment for Defendant St. Joseph's Hospital on Norris's claims of discrimination due to race and handicap and intentional infliction of emotional distress.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Norris v. St. Joseph's Hospital, No. CA-91-1754-CV (D. Md. Jan. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of the magistrate judge under 28 U.S.C.A. § 636(c) (West 1968 & Supp. 1992)